DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 10-12, 14, 16-20, 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 9,829,710 B1 to Newell et al. in view of U.S. Patent Pub. No. 2012/0147062 A1 to Seo et al.
As to claim 1, Newell discloses an apparatus, comprising: an integrated circuit made of substrate (Fig. 4, column 8-9, lines 42-23, where display panel (400) comprises an emission layer component (402) and a logic layer component (404) coupled together in a stacked relationship via a flip chip connection technique, and includes substrates (408, 428)); at least three light emitters arranged on the substrate (Fig. 4, column 8, lines 48-60, where emission layer component (402) comprises OLED pixels (406A-406C)); and driver circuitry located on the integrated circuit, the driver circuitry to drive an ultra low persistence display to remove ghosting and nausea (Fig. 4, column 9, lines 19-37, where control logic layer component (404) includes one or more logic circuits to drive pixels (406)).
Newell is deficient in disclosing using a modulated frame in which data is dispersed across 10% of an entire frame, the data being equivalent to an amount of data that would be sent across 100% of the frame.
However, Seo discloses using a modulated frame in which data is dispersed across 10% of an entire frame, the data being equivalent to an amount of data that would be sent across 100% of the frame (Fig. 3-7, paragraphs 0046-0049, where the PWM duty ratio may be any percentage).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the low persistence display as taught by Newell by including a modulated frame in which data is dispersed across 10% of an entire frame, the data Seo.  The suggestion/motivation would have been in order to synchronize a frequency of the modulated signal with the frame frequency (Seo, paragraph 0011).
As to claim 2, Newell discloses the apparatus, wherein the at least three light emitters comprise light emitting diodes (LEDs) having a response time that allows information to be driven in a fast and shorter time period than a traditional LED (Fig. 12, column 12, lines 25-51, where in block (1235) it is determined the length of time the pixels are to be driven).
As to claim 4, Newell discloses the apparatus, wherein the light emitting diodes comprise organic light emitting diodes (OLEDs) having the response time that allows the information to be driven in the fast and shorter time period than the traditional LED (Fig. 12, column 12, lines 25-51, where in block (1235) it is determined the length of time the pixels are to be driven).
As to claim 5, Newell discloses the apparatus, wherein a duty cycle is modulated to allow more data to be sent in a shorter period of time to drive the at least three light emitters for achieving the ultra low persistence display to remove ghosting and nausea (Fig. 12, column 12, lines 25-51, where in steps (1235, 1250, 1255, 1270) it is determined whether the display is a low-persistence display and the duty cycle is modulated accordingly).
As to claim 6, Newell discloses the apparatus, wherein digital values for each light emitter are driven by the driver circuitry to each light emitter using a pulse width modulation (PWM) method (Fig. 12, column 12, lines 25-51, where in steps (1235, 
As to claim 7, Newell discloses the apparatus, wherein a duty cycle is modulated to allow more data to be sent in a shorter period of time to drive each of the light emitters (Fig. 12, column 12, lines 25-51, where in steps (1235, 1250, 1255, 1270) it is determined whether the display is a low-persistence display and the duty cycle is modulated accordingly).
As to claim 10, Newell and Seo disclose limitations similar to claim 1.  In addition, the same motivation is used as the rejection in claim 1.
As to claim 11, Newell discloses the memory panel, wherein the at least one pixel comprises at least three light emitters, wherein the memory panel displays an image through the at least three light emitters (Fig. 4, column 8, lines 48-60, where emission layer component (402) of display panel (400) comprises OLED pixels (406A-406C)).
As to claims 12, 16 and 22, Newell discloses limitations similar to claim 6.
As to claim 14, Newell discloses a method for driving an ultra-low persistence display, comprising: modulating a duty cycle of a frame to allow more data to be sent in a shorter period of time (Fig. 12, column 12, lines 25-51, where in steps (1235, 1250, 1255, 1270) it is determined whether the display is a low-persistence display and the duty cycle is modulated accordingly); and driving, via driver circuitry located on an integrated circuit, at least three light emitters using the modulated frame to remove ghosting and nausea (Fig. 4, column 9, lines 19-37, where control logic layer component (404) includes one or more control logic circuits to drive pixels (406)).
Newell is deficient in disclosing using the modulated frame in which data is dispersed across 10% of an entire frame, the data being equivalent to an amount of data that would be sent across 100% of the frame.
However, Seo discloses using the modulated frame in which data is dispersed across 10% of an entire frame, the data being equivalent to an amount of data that would be sent across 100% of the frame (Fig. 3-7, paragraphs 0046-0049, where the PWM duty ratio may be any percentage).  In addition, the same motivation is used as the rejection in claim 1.
As to claim 17, Newell discloses the method, wherein the at least three light emitters comprise light emitting diodes (LEDs) (Fig. 4, column 8, lines 48-60, where emission layer component (402) comprises OLED pixels (406A-406C)).
As to claim 18, Newell discloses the method, wherein the at least three light emitters comprise a pixel (Fig. 4, column 8, lines 48-60, where emission layer component (402) comprises OLED pixels (406A-406C)).
As to claim 19, Newell discloses the method, wherein the pixel, when driven, is lit for a short period of time for ultra-low persistence (Fig. 12, column 12, lines 25-51, where in block (1235) it is determined the length of time the pixels are to be driven).
As to claim 20, Newell and Seo disclose limitations similar to claim 14.  In addition, the same motivation is used as the rejection in claim 1.
As to claim 23, Newell discloses limitations similar to claim 17.
As to claim 25, Newell discloses the at least one non-transitory computer readable medium, wherein the light emitting diodes comprise organic LEDs (OLEDs) .
Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 9,829,710 B1 to Newell et al. in view of U.S. Patent Pub. No. 2012/0147062 A1 to Seo et al. as applied to claims 2 and 23 above, and further in view of U.S. Patent Pub. No. 2019/0139496 A1 to Peng et al.
As to claim 3, Newell and Seo are deficient in disclosing the apparatus, wherein the light emitting diodes comprise micro light emitting diodes (micro-LEDs) having the response time that allows the information to be driven in the fast and shorter time period than the traditional LED.
However, Peng discloses the apparatus, wherein the light emitting diodes comprise micro light emitting diodes (micro-LEDs) having the response time that allows the information to be driven in the fast and shorter time period than the traditional LED (Fig. 4A, 4B and 7B, paragraphs 0050 and 0058, where the display has microLEDs and perform low-persistence driving).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the low persistence display as taught by Newell and Seo by including microLEDs are taught by Peng.  The suggestion/motivation would have been so each subpixel may include a microLED (Peng, paragraph 0044).
As to claim 24, Newell and Seo are deficient in disclosing limitations similar to claim 3.  However, Peng discloses a similar limitation.  In addition, the same motivation is used as the rejection in claim 3.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein an image signal processor (ISP) is coupled to an image sensor and a central processing unit (CPU) is coupled to the ISP, a graphics processing unit (GPU) and the ultra low persistence display, and wherein the CPU to provide a first signal to the image sensor and a second signal to the ultra low persistence display to synchronize the image sensor and the ultra low persistence display to a gaming application executed on the CPU and the GPU to reduce latency”, in combination with the other limitations set forth in claim 9.
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-12, 14, 16-20 and 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627